DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 11, 15, and 18 of U.S. Patent Application No. 17150932. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are broad than 17150932 with minor difference/variation.

Instant Application No.: 17384718
U.S. Patent Application No.: 17150932
Claim 1,	 A method comprising: 
receiving, by a wireless device, a downlink control information indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; 





wherein the TB or the SPS configuration is associated with a first priority or a second priority; and 

transmitting a feedback via an unlicensed cell and based on: 

a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and 


a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority. 

Claim 1, A method comprising:
      receiving, by a wireless device, configuration parameters of an unlicensed cell;
     
       
     receiving a downlink control information indicating an assignment for a downlink transport block (TB) or release of a first semi-persistent scheduling (SPS) configuration;  


  wherein the downlink TB or the first SPS configuration is associated with one of a first priority and a second priority; and
     transmitting a hybrid automatic repeat request (HARQ) feedback via the unlicensed cell and based on:
     a first HARQ feedback codebook and one or more first unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the first priority; and 
a second HARQ feedback codebook and one or more second unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the second priority.
 

Claim 2,	 The method of claim 1, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter.  

Claim 2,	 The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
    the one or more second unlicensed parameters comprise one or more second LBT parameters. 
Claim 3,	 The method of claim 2, wherein the LBT parameter indicates one of a contention window size and a channel access priority class. 

Claim 2,	 The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
    the one or more second unlicensed parameters comprise one or more second LBT parameters.
Claim 4,	 The method of claim 2, further comprising performing an LBT procedure, wherein: 
the transmitting the feedback is based on the LBT procedure indicating a clear channel; 
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority.  


Claim 3, The method of claim 2, further comprising performing an LBT procedure, wherein: 

     the transmitting the HARQ feedback is based on the LBT procedure indicating a clear channel;
     the LBT procedure is based on the one or more first LBT parameters in response to transmitting the HARQ feedback using the first HARQ feedback codebook; and
      the LBT procedure is based on the one or more second LBT parameters in response to transmitting the HARQ feedback using the second HARQ feedback codebook.
Claim 5,	 The method of claim 1, wherein: 
the downlink control information comprises a field; and 
a value of the field indicates one of the first priority and the second priority. 
 

Claim 5,  The method of claim 2, wherein:
       the downlink control information comprises a field; and 

       a value of the field indicates one of the first priority and the second priority.
Claim 6,	 The method of claim 1, further comprising receiving configuration parameters, of the SPS configuration, comprising one or more parameters indicating that the SPS configuration is associated with one of the first priority and the second priority. 

Claim 15, The method of claim 1, further comprising receiving first configuration parameters, of the first SPS configuration, comprising one or more parameters that the first SPS configuration is associated with one of the first priority and the second priority.
Claim 7,	 The method of claim 1, wherein the feedback is a hybrid automatic repeat request feedback. 

Claim 4, The method of claim 2, wherein:
      the assignment indicates radio resources for reception of the downlink TB; and
      the HARQ feedback is for the downlink TB.

Claim 8,	 A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive a downlink control information indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; 



wherein the TB or the SPS configuration is associated with a first priority or a second priority; and 

transmit a feedback via an unlicensed cell and based on: 

a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and 

a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  
 

Claim 1, A method comprising:
     





          receiving, by a wireless device, configuration parameters of an unlicensed cell;
      receiving a downlink control information indicating an assignment for a downlink transport block (TB) or release of a first semi-persistent scheduling (SPS) configuration;  
          wherein the downlink TB or the first SPS configuration is associated with one of a first priority and a second priority; and
     transmitting a hybrid automatic repeat request (HARQ) feedback via the unlicensed cell and based on:
     a first HARQ feedback codebook and one or more first unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the first priority; and 
a second HARQ feedback codebook and one or more second unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the second priority.
 

Claim 9,	 The wireless device of claim 8, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter. 
 

Claim 2, The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
     the one or more second unlicensed parameters comprise one or more second LBT parameters. 
Claim 10,	 The wireless device of claim 9, wherein the LBT parameter indicates one of a contention window size and a channel access priority class. 

Claim 2,	 The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
    the one or more second unlicensed parameters comprise one or more second LBT parameters.
Claim 11,	 The wireless device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the wireless device to perform an LBT procedure, wherein: 
transmitting the feedback is based on the LBT procedure indicating a clear channel; 
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority. 

Claim 3, The method of claim 2, further comprising performing an LBT procedure, wherein: 


     the transmitting the HARQ feedback is based on the LBT procedure indicating a clear channel;
     the LBT procedure is based on the one or more first LBT parameters in response to transmitting the HARQ feedback using the first HARQ feedback codebook; and
      the LBT procedure is based on the one or more second LBT parameters in response to transmitting the HARQ feedback using the second HARQ feedback codebook.





Claim 12,	 The wireless device of claim 8, wherein: 
the downlink control information comprises a field; and 
a value of the field indicates one of the first priority and the second priority.

Claim 11,   The method of claim 1, wherein:
       the downlink control information comprises a field; and 
      a value of the field indicates one of the first priority and the second priority.
    
Claim 13,	 The wireless device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive configuration parameters, of the SPS configuration, comprising one or more parameters indicating that the SPS configuration is associated with one of the first priority and the second priority.

Claim 18, The method of claim 17, further comprising receiving second configuration parameters, of the second SPS configuration, comprising one or more parameters indicating that the second SPS configuration is associated with one of the first priority and the second priority.
Claim 14,	 The wireless device of claim 8, wherein the feedback is a hybrid automatic repeat request feedback.  


Claim 4, The method of claim 2, wherein:
      the assignment indicates radio resources for reception of the downlink TB; and
      the HARQ feedback is for the downlink TB.

Claim 15,	 A system comprising: 
a base station; and 
a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to receive, from the base station, a downlink control information indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority; and transmit a feedback via an unlicensed cell and based on: a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  

Claim 1, A method comprising:
      receiving, by a wireless device, configuration parameters of an unlicensed cell;
     
       
     receiving a downlink control information indicating an assignment for a downlink transport block (TB) or release of a first semi-persistent scheduling (SPS) configuration;  
        wherein the downlink TB or the first SPS configuration is associated with one of a first priority and a second priority; and
     transmitting a hybrid automatic repeat request (HARQ) feedback via the unlicensed cell and based on:
     a first HARQ feedback codebook and one or more first unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the first priority; and 
a second HARQ feedback codebook and one or more second unlicensed parameters in response to the downlink TB or the first SPS configuration being associated with the second priority.
 

Claim 16,	 The system of claim 15, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter.  


Claim 2,	 The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
    the one or more second unlicensed parameters comprise one or more second LBT parameters.
Claim 17,	 The system of claim 16, wherein the LBT parameter indicates one of a contention window size and a channel access priority class. 

Claim 2,	 The method of claim 1, wherein:
      the one or more first unlicensed parameters comprise one or more first listen-before-talk (LBT) parameters; and
    the one or more second unlicensed parameters comprise one or more second LBT parameters.
Claim 18,	 The system of claim 16, wherein the instructions, when executed by the one or more processors, further cause the wireless device to perform an LBT procedure, wherein: 
transmitting the feedback is based on the LBT procedure indicating a clear channel; 
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority.  

Claim 3, The method of claim 2, further comprising performing an LBT procedure, wherein: 


     the transmitting the HARQ feedback is based on the LBT procedure indicating a clear channel;
     the LBT procedure is based on the one or more first LBT parameters in response to transmitting the HARQ feedback using the first HARQ feedback codebook; and
      the LBT procedure is based on the one or more second LBT parameters in response to transmitting the HARQ feedback using the second HARQ feedback codebook.
Claim 19,	 The system of claim 15, wherein: 
the downlink control information comprises a field; and 
a value of the field indicates one of the first priority and the second priority. 
 

Claim 11,  The method of claim 1, wherein:
     the downlink control information comprises a field; and 
               a value of the field indicates one of the first priority and the second priority.
Claim 20,	 The system of claim 15, wherein the feedback is a hybrid automatic repeat request feedback.  
Claim 4, The method of claim 2, wherein:
      the assignment indicates radio resources for reception of the downlink TB; and
      the HARQ feedback is for the downlink TB.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (Pub. No.: US 2019/0159251 A1), in view of Lee et al., (Pub. No.: US 2019/0313436 A1).

Regarding Claim 1,	 Li discloses a method comprising: 
receiving, by a wireless device, a downlink control information; (Li, paragraphs, [0004]-[0005], Li discloses about DCI through various passages, paragraph [0010] DCI, paragraphs [0013], [0063]-[0064] receiving downlink control information DCI, [0030]-[0031] DCI signaling indication)
transmitting a feedback via an unlicensed cell and based on: (Li, Abstract, Abstract, HARQ-ACK to be transmitted/transmitting the HARQ-ACK, Fig. 1, S102 determine an HARQ-ACK to be transmitted, S106, transmit the HARQ-ACK)
Li does not explicitly disclose following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration;
wherein the TB or the SPS configuration is associated with a first priority or a second priority; and 
a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and 
a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.
However, Lee discloses following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration;  (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose indicated for a specific TB, paragraph [0108] disclose receive a corresponding TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration)
wherein the TB or the SPS configuration is associated with a first priority or a second priority; and (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose, and paragraph [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)
a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose, and paragraph [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)
a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority. (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Li before the effective filing date of the claimed invention with that of Lee so that indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority; and a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  The motivation to combine the teachings of Lee would be advantageous in reducing overhead.  (Lee, Abstract, paragraphs [0003]-[0006] and [0024])

Regarding Claim 2,	 The combination of Li and Lee disclose the method of claim 1, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter.  (Li, Abstract, [0005], [0033] Listen-before talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk (LBT) procedure is performed on the unlicensed carrier)

Regarding Claim 3,	 The combination of Li and Lee disclose the method of claim 2, wherein the LBT parameter indicates one of a contention window size and a channel access priority class. (Li, [0009]-[0010], [0015],[0018], [0025],[0026] window / time window / sliding window / predefined transmission window, the paragraphs [0021], and [0032] explicitly disclose window size)
 
Regarding Claim 4,	 The combination of Li and Lee disclose the method of claim 2, further comprising performing an LBT procedure, wherein: (Li, Abstract, paragraph [0005], [0033] Listen-before talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk (LBT) procedure is performed on the unlicensed carrier)
the transmitting the feedback is based on the LBT procedure indicating a clear channel; (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier)
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority. (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose indicated for a specific TB, paragraph [0108] disclose receive a corresponding TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)

Regarding Claim 5,	 The combination of Li and Lee disclose the method of claim 1, wherein: 
the downlink control information comprises a field; and (Lee, [0110]-[0112], [0185], [0187], and [0189] DCI field)
a value of the field indicates one of the first priority and the second priority. (Lee, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
 
Regarding Claim 6,	 The combination of Li and Lee disclose the method of claim 1, further comprising receiving configuration parameters, of the SPS configuration, comprising one or more parameters indicating that the SPS configuration is associated with one of the first priority and the second priority. (Lee, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103], and [0208] low priority which is being interpreted as first priority, and second priority is being interpreted as high priority or may be interpreted as vice versa)
 
Regarding Claim 7,	 The combination of Li and Lee disclose the method of claim 1, wherein the feedback is a hybrid automatic repeat request feedback. (Li, Abstract, HARQ-ACK is a hybrid automatic repeat request feedback)
 
Regarding Claim 8,	 Li discloses a wireless device comprising: (Li, paragraph [0005] discloses UE)
one or more processors; and (Li, paragraph [0036] discloses processor)
memory storing instructions that, when executed by the one or more processors, cause the wireless device to:  (Li, paragraph [0036] discloses processor, and executing a program, UE has memory)
receive a downlink control information,  (Li, paragraphs, [0004]-[0005], Li discloses about DCI through various passages, paragraph [0010] DCI, paragraphs [0013], [0063]-[0064] receiving downlink control information DCI, [0030]-[0031] DCI signaling indication)

transmit a feedback via an unlicensed cell and based on: (Li, Abstract, Abstract, HARQ-ACK to be transmitted/transmitting the HARQ-ACK, Fig. 1, S102 determine an HARQ-ACK to be transmitted, S106, transmit the HARQ-ACK)
Li does not explicitly disclose following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration;
wherein the TB or the SPS configuration is associated with a first priority or a second priority; and
a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and
a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.
However, Lee discloses following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose indicated for a specific TB, paragraph [0108] disclose receive a corresponding TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration)
receive a downlink control information indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration)
wherein the TB or the SPS configuration is associated with a first priority or a second priority; and (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Li before the effective filing date of the claimed invention with that of Lee so that indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority; and a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  The motivation to combine the teachings of Lee would be advantageous in reducing overhead.  (Lee, Abstract, paragraphs [0003]-[0006] and [0024])
 
Regarding Claim 9,	 The combination of Li and Lee disclose the wireless device of claim 8, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter. (Li, Abstract, [0005], [0033] Listen-before talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk (LBT) procedure is performed on the unlicensed carrier)
 
Regarding Claim 10,	 The combination of Li and Lee disclose the wireless device of claim 9 (Li, paragraph [0005] discloses UE), wherein the LBT parameter indicates one of a contention window size and a channel access priority class. (Li, [0009]-[0010], [0015],[0018], [0025],[0026] window / time window / sliding window / predefined transmission window, the paragraphs [0021], and [0032] explicitly disclose window size)
 
Regarding Claim 11,	 The combination of Li and Lee disclose the wireless device of claim 9 (Li, paragraph [0005] discloses UE), wherein the instructions, when executed by the one or more processors (Li, paragraph [0036] discloses processor, and executing a program), further cause the wireless device to perform an LBT procedure, wherein: (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier)
transmitting the feedback is based on the LBT procedure indicating a clear channel; (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier)
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority. (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
 
Regarding Claim 12,	 The combination of Li and Lee disclose the wireless device of claim 8, wherein: 
the downlink control information comprises a field; and (Lee, [0110]-[0112], [0185], [0187], and [0189] DCI field)
a value of the field indicates one of the first priority and the second priority.  (Lee, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
  
Regarding Claim 13,	 The combination of Li and Lee disclose the wireless device of claim 8 (Li, paragraph [0005] discloses UE), wherein the instructions, when executed by the one or more processors (Li, paragraph [0036] discloses processor, and executing a program, UE has memory), further cause the wireless device to receive configuration parameters, of the SPS configuration, comprising one or more parameters indicating that the SPS configuration is associated with one of the first priority and the second priority. (Lee, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
  
Regarding Claim 14,	 The combination of Li and Lee disclose the wireless device of claim 8, wherein the feedback is a hybrid automatic repeat request feedback.  (Li, Abstract, HARQ-ACK is a hybrid automatic repeat request feedback)

Regarding Claim 15,	 Li discloses a system comprising: 
a base station; and (Li, Fig. 3, paragraph [0087] base station)
a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Li, Fig. 1, paragraph [0057] user equipment (UE), other paragraphs such as paragraph [0005], [0014], [0017]-[0018] etc. disclose UE, paragraph [0036] the paragraph discloses a processor, The processor is used for executing a program, paragraph [0216] discloses memory), cause the wireless device to receive, from the base station (Li, Fig. 1, paragraph [0057] user equipment (UE), Fig. 3, paragraph [0087] base station), a downlink control information (Li, paragraphs, [0004]-[0005], Li discloses about DCI through various passages, paragraph [0010] DCI, paragraphs [0013], [0063]-[0064] receiving downlink control information DCI), and transmit a feedback via an unlicensed cell (Li, Abstract, Abstract, HARQ-ACK to be transmitted/transmitting the HARQ-ACK, Fig. 1, S102 determine an HARQ-ACK to be transmitted, S106, transmit the HARQ-ACK),  and based on: 
	Li does not explicitly disclose following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority; a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  
	However, Lee discloses following:
indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], and [0118] disclose indicated for a specific TB, paragraph [0108] disclose receive a corresponding TB, SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa); a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  (Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Li before the effective filing date of the claimed invention with that of Lee so that indicating an assignment for a transport block (TB) or release of a semi-persistent scheduling (SPS) configuration; wherein the TB or the SPS configuration is associated with a first priority or a second priority; a first value of an unlicensed parameter in response to the TB or the SPS configuration being associated with the first priority; and a second value of the unlicensed parameter in response to the TB or the SPS configuration being associated with the second priority.  The motivation to combine the teachings of Lee would be advantageous in reducing overhead.  (Lee, Abstract, paragraphs [0003]-[0006] and [0024])

Regarding Claim 16,	 The combination of Li and Lee disclose the system of claim 15, wherein the unlicensed parameter is a listen-before-talk (LBT) parameter.  (Li, Abstract, [0005], [0033] Listen-before talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk (LBT) procedure is performed on the unlicensed carrier)

Regarding Claim 17,	 The combination of Li and Lee disclose the system of claim 16, wherein the LBT parameter indicates one of a contention window size and a channel access priority class. (Li, [0009]-[0010], [0015],[0018], [0025],[0026] window / time window / sliding window / predefined transmission window, the paragraphs [0021], and [0032] explicitly disclose window size)
 
Regarding Claim 18,	 The combination of Li and Lee disclose the system of claim 16, wherein the instructions, when executed by the one or more processors, further cause the wireless device to perform an LBT procedure, wherein: (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier)
transmitting the feedback is based on the LBT procedure indicating a clear channel; (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier)
the LBT procedure is based on the LBT parameter with the first value in response to the TB or the SPS configuration being associated with the first priority; and (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
 the LBT procedure is based on the LBT parameter with the second value in response to the TB or the SPS configuration being associated with the second priority. (Li, Abstract, paragraphs [0005], [0033] Listen-before-talk (LBT), Fig. 1, paragraph [0056] In step 104, Listen-Before-Talk procedure is performed on the unlicensed carrier, Lee, paragraphs [0095], [0106], [0110]-[0112], [0115], [0118], and [0108] disclose TB, paragraphs [0214]-[0216] disclose SPS configuration/ Allocated to the first SPS configuration, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)

Regarding Claim 19,	 The combination of Li and Lee disclose the system of claim 15, wherein: 
the downlink control information comprises a field; and (Lee, [0110]-[0112], [0185], [0187], and [0189] DCI field)
a value of the field indicates one of the first priority and the second priority. (Lee, paragraphs [0095], [0103] and [0208] low priority which is being interpreted as first priority and second priority is being interpreted as high priority or be interpreted as vice versa)
 
Regarding Claim 20,	 The combination of Li and Lee disclose the system of claim 15, wherein the feedback is a hybrid automatic repeat request feedback.  (Li, Abstract, HARQ-ACK is a hybrid automatic repeat request feedback)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) 3GPP RAN Meeting #86, Stiges, Spain, 9-13 December, 2019, Tdoc RP-192800, Agenda item: 9.1.1, Source: Ericsson, Title: Views for WID on enhanced IIoT and URLLC Support.  The section 2.4 discloses latest developments on Downlink SPS enhancements.  Further enhancements be considered for Release-17, for example (a) collision between dynamically scheduled PDSCH and SPS PDSCH(s); (b) possibility of the UE decoding two SPS PDSCHs when the Rel-17 UE is capable of decoding two PDSCH that overlap in time.
(b) 3GPP TSG-RAN #86, Stiges, Spain, December 9th-12th, 2019, RP-192657, Source: Nokia, Nokia Shanghai Bell (Moderator), Title: Email discussions summary for enhanced IIoT/URLLC for Release 17, Agenda item: 9.1.2., The document discloses the views of various organizations for enhanced URLLC/IIoT for release 17.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463